DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Suspension of Action, Applicant’s Request
Prosecution History
Since the instant Application was originally filed, a “Request for Deferral of Examination” under 37 C.F.R. § 103(d) was filed on 5/20/2020. The Office granted the request on 6/11/2020. Accordingly, action by the Office was suspended on the instant Application under 37 CFR 1.103(d) for a period of three years from the earliest effective filing date, 1/31/2019. 
Resumption of Prosecution
MPEP §709 states, in pertinent part:
Once the request for suspension of action under 37 CFR 1.103 has been approved, action on the application will be suspended until the suspension period has expired, unless the applicant submits a request for termination of the suspension of action prior to the end of the suspension period . . . Once a suspension of action has been initiated, it should be terminated immediately once the reason for initiating the suspension no longer exists . . . When the suspension period has expired, the examiner should take up action on the application or evaluate all possibilities for giving an action on the merits. 

On 3/3/2021, Applicant requested termination of the suspension of action under 37 CFR 103(d). The Office granted Applicant’s request for termination of a suspension of action under 37 CFR 103(d) on 5/20/2021. Accordingly, Examiner will now take up action on the instant Application
Specification
The disclosure is objected to because of the following informalities: 
At [0040], there appears to be a typographical error.  Specifically, Equations 1 and 2 appear to have an addition sign between the RCABLE and IX values where a multiplication sign may have been meant (i.e. The equations, as written, sum values of Ohms, Amps, and Volts to obtain a value in Volts).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 8, and 15
 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the limitations of calculating a cable resistance, which is a mathematical calculation. This judicial exception is not integrated into a practical application because the claim(s) recite the additional elements or a power interface, a power source equipment, and a power monitor for obtaining voltage and current measurements, which represent mere data gathering necessary for use of the recited judicial exception. Moreover, the additional elements are recited at a high level of generality.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor in the claim amounts to no more than mere application of the exception to a generic computer component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, 12, 14-15, 17, and 20
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler, US 2008/0252307 Al, (“Schindler”).
Regarding Claim 1,
 Schindler teaches a Power-Over-Ethernet (PoE) powered device (Figs. 1 and 2, element 24 See also [0016]) comprising:
a power interface (Figs. 1 and 2, element 38) coupled by an Ethernet cable (Fig. 1, element 22 See also [0016]) to a PoE port of a power source equipment device (Fig. 1, elements 28 and 26);
a power monitor (Fig. 1 element 60 and Fig. 2, elements 60, 66, 68, 70, and 72) coupled to the power interface ([0019] “The current measuring circuitry 68 is capable of measuring local current, which is the current at the PD 24 in the circuit connecting the PD 24 and the PSE 26 (i.e., the connection cable 22 together with the PD 24 and the PSE 26).” i.e. element 68 measures a current over the ) to obtain at least two voltage measurements and at least two current measurements of a power signal supplied on the Ethernet cable; ([0020] “The network channel resistance may be due in part to resistance over the network cable 22 … The local measurement circuitry 60 then makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 (Step 120) … The local measurement circuitry 60 then makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V2 ….” See also Fig. 3) and
 a processor (Figs. 1 and 2, element 62. See also [0018]) coupled to the power monitor to compute a cable resistance value for the Ethernet cable ([0021] “R, thus calculated, is the resistance over the channel….”) as a function of the at least two voltage and current measurements.  ([0021] “The controller 52 computes the value of the following formula: 
            
                R
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                        
                        -
                         
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                2
                            
                        
                        -
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                
            
         ”)  
Claim(s) 8 and 15
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 8 and 15 is/are rejected under the same reasoning set forth above over Schindler.
Regarding Claim 5,
 Schindler teaches wherein the processor computes the cable resistance value according to a relation            
                
                    
                        R
                    
                    
                        C
                        A
                        B
                        L
                        E
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        V
                                    
                                    
                                        P
                                        D
                                        2
                                    
                                
                                -
                                
                                    
                                        V
                                    
                                    
                                        P
                                        D
                                        1
                                    
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                1
                            
                        
                        -
                        
                            
                                I
                            
                            
                                2
                            
                        
                    
                
            
        ([0021] “The controller 52 computes the value of the following formula: 
            
                R
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                        
                        -
                         
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                2
                            
                        
                        -
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                
            
         ”) 
where             
                
                    
                        V
                    
                    
                        P
                        D
                        1
                    
                
            
         and             
                
                    
                        I
                    
                    
                        1
                    
                
                 
            
        are respective voltage and current values of the Ethernet cable at a first time,             
                
                    
                        V
                    
                    
                        P
                        D
                        2
                    
                
            
         and             
                
                    
                        I
                    
                    
                        2
                    
                
            
         are respective voltage and current values of the Ethernet cable at a second time, and             
                
                    
                        R
                    
                    
                        C
                        A
                        B
                        L
                        E
                    
                
            
         is the cable resistance value.  ([0020] “The network channel resistance may be due in part to resistance over the network cable 22 … The local measurement circuitry 60 then makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 (Step 120) … The local measurement circuitry 60 then makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V2 ….” See also Fig. 3) 
Claim(s) 12 and 17
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 5. Therefore claim(s) 12 and 17 is/are rejected under the same reasoning set forth above over Schindler.
Regarding Claim 7,
 Schindler teaches wherein the computed cable resistance value reflects a percentage by which the cable resistance differs from a predetermined value.  ([0021] “R, thus calculated, is the resistance over the channel … This measurement technique is accurate to within approximately 3%.” Emphasis added. ) 
Claim(s) 14 and 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 7. Therefore claim(s) 14 and 20 is/are rejected under the same reasoning set forth above over Schindler.
Regarding Claim 9,
 Schindler teaches wherein the voltage and current measurements comprise at least two voltage measurements and at least two current measurements obtained at at least two different times.  ([0020] “The network channel resistance may be due in part to resistance over the network cable 22 … The local measurement circuitry 60 then makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 (Step 120) … The local measurement circuitry 60 then makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V2 ….” Emphasis added. See also Fig. 3)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 10-11, 16, and 18 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schindler, US 2008/0252307 Al, (“Schindler”) in view of Fifield et al., US 8,930,729 Bl, (“Fifield”).
Regarding Claim 2,
 Schindler does not teach wherein the processor is responsive to the computed cable resistance value to adjust power consumption of a variable power component of the powered device

Fifield teaches wherein the processor is responsive to the computed cable resistance value to adjust power consumption of a variable power component of the powered device. (col. 3, ll. 25-37 “An embodiment of the invention includes network power circuits adapted to measure the resistance of the cable, hence power loss, between the network power receiving device (PD) and the power sourcing equipment (PSE), which provides electrical power to devices via a wired network connection. Using the determination of cable power loss for one or more connected network cables, an embodiment of the network power circuit can adjust its power consumption to either draw additional electrical power from its network connections without exceeding the specifications of the connected PSEs, or reduce its power consumption by limiting certain features and/or circuitry and/or modes of operation to keep within the power available budget.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fifield with the teaching of Schindler as both references are directed to managing power in power over Ethernet systems. Moreover, Fifield improves on Schindler’s teaching of a PD increasing a power request to a PSE based on the amount of detected cable resistance (Schindler [0021]) by teaching a technique which increases or decreases the amount of power used in the PD based on the amount of detected cable resistance, thus improving power saving and control in the system.(Fifield col. 3, ll. 25-37) 
Regarding Claim 3,
 Schindler does no teach wherein the processor is responsive to the computed cable resistance value being less than a predetermined resistance value to increase power consumption of the at least one variable power component.  
Fifield teaches wherein the processor is responsive to the computed cable resistance value being less than a predetermined resistance value to increase power consumption of the at least one variable power component.  (col. 3, ll. 25-37 “An embodiment of the invention includes network power circuits adapted to measure the resistance of the cable, hence power loss, between the network power receiving device (PD) and the power sourcing equipment (PSE), which provides electrical power to devices via a wired network connection. Using the determination of cable power loss for one or more connected network cables, an embodiment of the network power circuit can adjust its power consumption to either draw additional electrical power from its network connections without exceeding the specifications of the connected PSEs, or reduce its power consumption by limiting certain features and/or circuitry and/or modes of operation to keep within the power available budget.” Emphasis added.)
Claim(s) 10-11, 16, and 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2-3. Therefore claim(s) 10-11, 16, and 18 is/are rejected under the same reasoning set forth above over Schindler in view of Fifield.
Regarding Claim 4,
 Schindler does not teach wherein the at least one variable power component comprises a wireless transceiver.
Fifield teaches wherein the at least one variable power component comprises a wireless transceiver. (col. 3, ll. 63 - 67 “This additional power can allow for improved PD performance, such as operating additional and/or more powerful wireless radio devices, faster processor speeds, or other devices, such as storage devices.” Emphasis added.) 

Claim 6, 13, and 19 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schindler, US 2008/0252307 Al, (“Schindler”) in view of Fifield et al., US 8,930,729 Bl, (“Fifield”) in further view of Diab et al., US 2008/0148081 Al, (“Diab”).
Regarding Claim 6,
 Schindler in view of Fifield does not teach wherein the computed cable resistance value is communicated on the Ethernet cable. 
Schindler goes on to teach increasing the amount of power requested from a PSE based on the calculated R value of the cable. (Schindler [0021]) 
Diab teaches wherein the computed cable resistance value is communicated on the Ethernet cable. ([0075] “In general, the impact analysis can be based on one or more parameters such as the cable resistance, cable current, V PSD PD VD that can either be communicated, discovered, or assumed by the appropriate system element. For example, one or more parameters can be based on a system specification (e.g., IEEE 802.3af), derived through one or more calculations using measurement data ( e.g., cable resistance derived from determined cable type and length), or received from another system element with knowledge of such a parameter (e.g., VL communicated to the PSE by the PD).” Emphasis added. i.e. the PD can communicate parameters such as cable resistance to the PSE.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Diab with the teaching of Schindler in view of Fifield as all three references are directed to controlling power in power over Ethernet systems. Moreover, Diab improves on Schindler’s teaching of a PD requesting an increased amount of power based on a detected cable resistance (Schindler [0021]) by teaching a technique which allows a PD to communicate detected characteristics such as cable resistance to a PSE so as to allow the PSE to adjust a power budget, thus saving power in the system. (Diab [0035], [0075])   
Claim(s) 13 and 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 6. Therefore claim(s) 13 and 19 is/are rejected under the same reasoning set forth above over Schindler in view of Fifield in further view of Diab.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, US 2009/0058436 Al, for its teaching of measuring cable resistance in a POE cable;
Herbold, US 2006/0164108 Al, for its teaching of detecting cable resistance in a POE system;
Gere, US 7,404,091 Bl, 
MANIKTALA et al., US 2013/0093444 Al, for its teaching of a PSE detecting cable resistance and adjusting a power allocation accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187